DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/13/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a fluid path through the head of the piston) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner does note that upon the structure being clearly claimed (claim 17) the Examiner has conceded that the prior art does not teach this feature.  The claim only requires that there be a fluid connection through the piston with chambers on opposite sides.  This does not require the fluid to penetrate through the piston head/shaft until claim 17.
Regarding the double patenting response, the Examiner notes that the issued patent appears to still encompass the claims in view of Maalioune.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (5,267,436) in view of McKay (2004/0068977) in further view of Maalioune (2011/0022345).
Regarding claim 1, Wood discloses a variable area nozzle for a gas turbine engine, comprising: a control unit (item 20), wherein the control unit is a controller including memory, hardware, and software (see figures 3A-3C); a translatable structure (item 12); and a plurality of actuators (item 14) configured to adjust the position of the translatable structure, wherein the plurality of actuators each have a chamber 
Wood fails to explicitly disclose the plurality of actuators fluidly coupled to a common fluid source though this appears to be the norm.
However, McKay clearly teaches a similar system wherein the plurality of actuators fluidly coupled to a common fluid source (see figure 5, actuators 16 coupled to common system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filin3g date of the invention to use a common fluid source amongst the piston/cylinders as taught by McKay to the system of Wood, the motivation being to simplify the system and to use well known technology.
A modified Wood teaches wherein each of the pistons is configured such that the fluid is permitted to flow through the piston between a first side of the chamber and a second side of the chamber, wherein the first and second sides of the chamber are on opposite sides of the head of the respective piston (connections of FBn and Ln allow fluid to go from one side of the piston through the piston components to the other side of the piston);  wherein the control unit is configured to provide instructions to at least one of the actuators to compensate for an asymmetric load from the translatable structure (figure 3B, item S14); and at least one position sensor (col. 2, lines 56-69, “rod extension is sensed by the actuator by known techniques” which the Examiner reasonably construes as a position sensor since anything that senses the extent of the actuator would be an extent position sensor) configured to generate a signal indicative of the movement of the translatable structure (col. 2, lines 58-60) wherein the control unit is configured to use information from the at least one position detector to identify the asymmetric load from the translatable device (control system is able to determine the asymmetric load and compensate for it).
A modified Wood fails to explicitly disclose wherein the at least one position sensor is mounted to a shaft of one of the plurality of actuators.  For clarity, the Examiner notes that the actuator of Wood needs some attachment/correspondence to the actuator to determine the positions of the relative 14.1’s to each other.
However, Maalioune teaches a system in the same field of endeavor that shows a direct attachment of a sensor (item 16) to the actuators (item 6) in figure 3 thus mounting to the shaft.
In re Japikse, 86 USPQ 70.  The Examiner notes that it is well understood that to sense a component’s movements, some correspondence must be necessary to that component.  Since Wood is teaching the moving part is the shaft of the actuator, one of ordinary skill in the art would recognize mounting the sensor to said actuator shaft would have been one of a finite number of possible attachment points to which a skilled artisan would consider mounting.  In the alternative, the substitution of one known element (electronic positioning determination) as taught by Wood for another (a physical position sensor on the actuator) as taught by Maalioune would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, notifying the control system the position of the inner shaft of the actuator relative to the outer shaft. 
Regarding claim 3, Wood fails to specifically disclose a system further comprising a valve assembly operable to direct relatively high pressure fluid to one of a first side of the chamber and a second side of the chamber to adjust the position of the piston.
For clarity, the Examiner notes that one of ordinary skill in the art would recognize that piston/cylinder arrangements are always fluid controlled and since Wood teaches some adjustment control then fluid control for that is likely via a valve system to either pull or push the piston.
However, McKay teaches a system further comprising a valve assembly (item 43) operable to direct relatively high pressure fluid to one of the first and second sides of the chamber to adjust the position of the piston (via items 40 or 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a valve system to control the fluid to the pistons of Wood as taught by McKay, the motivation being this allows fluidic control to the piston/cylinder arrangement. The Examiner is essentially adding the control valve arrangement of figures 5 and 6 which allow for adjustable control to the actuator.
Regarding claim 4, a modified Wood teaches wherein at least one of the plurality of actuators includes an adjustable flow regulator (item 41) operable to adjust the relative amount of fluid directed to the at least one actuator when the asymmetric load from the translatable structure is detected.

each of the pistons includes a second passageway (passageway for Ln) fluidly coupling the second side of the respective chamber to the plenum.
Regarding claim 16, a modified Wood further teaches wherein:
each of the pistons includes a first orifice within the first passageway (orifice for FBn), and each of the pistons includes a second orifice within the second passageway (orifice for Ln).
Regarding claim 18, a modified Wood further teaches wherein each piston is configured such that fluid is permitted to flow through the respective piston between the first side of the chamber and the second side of the chamber by flowing through the first passageway, the second passageway, and the plenum (flow would be from the plenum through the first passageway to the source then to the second passageway then into the plenum).
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,951,717 in view of Maalioune (2011/0022345), Wood, and McKay.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially anticipated by the claim.  The Examiner notes that claim 1 of the ‘717 seems to be substantially encompassing. Furthermore, the difference between the claim 1 of ‘717 to the instant application is readily taught by Maalioune by the same motivation in the rejection of claim 1 above. Further, McKay and Wood teach the flow between the cylinders.
Conclusion        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752